Case 2:14-cv-00120-KM-MAH Document 212 Filed 09/16/21 Page 1 of 3 PageID: 2887




         UNITED STATES DISTRICT COURT DISTRICT OF NEW JERSEY
                          NEWARK VICINAGE
  LEE EVANS,

                          Plaintiff,
  v.                                                           Civil Action

  NEWARK CITY, former MAYOR CORY A.
  BOOKER, in his official and Individual capacity,        14-cv-00120(KM)(MAH)
  former NEWARK POLICE DIRECTOR GARRY
  MCCARTHY, in his official and individual capacity,     NOTICE OF MOTION TO
  DETECTIVE RASHID SABUR, in his official and            COMPEL TESTIMONY OF
                                                          PHILANDER HAMPTON
  individual capacity, DETECTIVE KEITH SHEPPARD,
  in his official and individual capacity, SERGEANT
  DETECTIVE DARNEL HENRY, in his official and
  individual capacity, DETECTIVE JOSEPH HADLEY,
  in his official and individual capacity, OFFICER
  ANGEL RAMOS, in his official and individual
  capacity, NEWARK POLICE OFFICER JOHN DOE
  (1-10), in their official and Individual capacities,
  ESSEX COUNTY PROSECUTOR’S OFFICE, former
  acting ESSEX COUNTY PROSECUTOR ROBERT D.
  LAURINO, in his official and individual capacity,
  ASSISTANT PROSECUTOR PETER GUARINO, in
  his official and individual capacity, ASSISTANT
  PROSECUTOR CHERYL CUCINELLO, in her official
  and Individual capacity, DETECTIVE LIEUTENANT
  LOUIS CARREGA, in his official and individual
  capacity, DETECTIVE CHRISTOPHER SMITH, in his
  official and individual capacity, and AGENT JACK
  EUTSEY, in his official and individual capacity,
  DETECTIVE MICHAEL M. RECKTENWALD, in his
  official and individual capacity, the Estate of
  INVESTIGATOR EDWARD JONES,
  INVESTIGATOR PATRICK DEFRANCISCI, in his
  official and individual capacity, DETECTIVE
  SERGEANT WILLIAM TIETJEN, in his official and
  individual capacity, NEW JERSEY STATE TROOPER
  JOHN DOE (1-10), in their official and individual
  capacities,

                          Defendants.

 TO:        Jennifer Bonjean, Esq.
            Bonjean Law Group, PLLC
            750 Lexington Avenue, 9th Floor
            New York, New York 10022
            Counsel for Plaintiff Lee Evans


 {02634083.DOCX;1 }
Case 2:14-cv-00120-KM-MAH Document 212 Filed 09/16/21 Page 2 of 3 PageID: 2888




        Gary S. Lipshutz, Esq.
        First Assistant Corporation Counsel
        City of Newark, Department of Law
        920 Broad Street, Room 316
        Newark, NJ 07102
        Counsel for Defendants City of Newark, Cory A. Booker, Garry McCarthy, Darnell
        Henry and Joseph Hadley, Jr.

        Michael Vomacka, Esq.
        New Jersey Office of the Attorney General
        Division of Law
        State Police, Employment & Corrections Center
        Richard J. Hughes Justice Complex
        25 Market Street
        PO Box 112
        Trenton, NJ 08625-0112
        Attorneys for State of New Jersey and William Tietjen

        Victor DiFrancesco
        Deputy Attorney General
        Office of the Attorney General
        State of New Jersey
        Division of Law
        State Police, Employment & Corrections Section
        25 Market St.
        Trenton, NJ 08625
        Attorneys for State of New Jersey and William Tietjen

        Via Regular Mail and Certified Mail, RRR
        Philander Hampton
        356 Underwood Street
        Newark, NJ 07106

        and

        Via Regular Mail and Certified Mail, RRR
        Philander Hampton
        59 Chelsea Avenue, Fl. 2
        Newark, NJ 07106

        PLEASE TAKE NOTICE that on a date to be determined by the court, the undersigned,

 Schenck, Price, Smith & King, LLP, attorneys for Defendant, Detective Lieutenant Louis Carrega,

 (“Defendant”), will move to the above named Court at the United States District Court, District of

 New Jersey, M.L. King Jr. Federal Building & Courthouse, 50 Walnut Street, Newark, Jersey


                                                 2
Case 2:14-cv-00120-KM-MAH Document 212 Filed 09/16/21 Page 3 of 3 PageID: 2889




 07102 for an Order compelling the testimony of Philander Hampton and for such other relief as the

 Court may deem just and proper.

         PLEASE TAKE FURTHER NOTICE that oral argument is not requested unless timely

 opposition is filed.

         A proposed form of Order is annexed.

                                                SCHENCK, PRICE, SMITH & KING, LLP
                                                Attorneys for Defendant,
                                                Detective Lieutenant Louis Carrega

                                                By:         /s/ James A. Kassis
 Dated: September 16, 2021                            James A. Kassis, Esq.




                                                  3
